Exhibit 10.1 Coalition America, Inc. (letterhead) Letter of Agreement by and between Fort Bend SA Services, Inc. and Coalition America, Inc. This Letter of Agreement (hereafter referred to as the "Agreement") is made and entered into by Fort Bend SA Services, Inc. and provides billing under Tax ID 352318359 (herein "Provider") and Coalition America, Inc. (herein "CAI") for the purpose of agreeing to Provider service rates for eligible members of CAI's client. This Agreement shall be effective from the date of signature, (February 18, 2010) and shall remain in effect until such time as Provider and CAI execute a formal contract, or until termination by either party, with or without cause upon one hundred twenty (120) days written notice to the other party, delivered by certified mail, to the other party at the address below: To Provider at: To CAI at: Fort Bend SA Services, Inc.
